Citation Nr: 1640077	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  11-08 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a compensable rating for left knee traumatic bursitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the proceedings is associated with the record.  

This matter was remanded in March 2014 for additional development and now returns for final appellate review.

Subsequent to the most recent readjudication of the Veteran's claim in the August 2014 supplemental statement of the case, additional evidence, to include VA treatment records, was associated with the record.  However, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) consideration of such evidence in the August 2016 Appellant's Post-Remand Brief.  38 C.F.R. 
§ 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

For the entire appeal period, the Veteran's left knee symptomatology has been attributed solely to his nonservice-connected left total knee replacement, secondary to degenerative joint disease, and his service-connected traumatic bursitis does not result in functional impairment. 

CONCLUSION OF LAW

For the entire appeal period, the criteria for a compensable rating for left knee traumatic bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019-5260 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a February 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  
 
Additionally, in conjunction with the claim on appeal the Veteran was also afforded VA examinations in August 2004, April 2010, and April 2014.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate to address the evaluation of the Veteran's service-connected left knee traumatic bursitis.  In this regard, they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

In this regard, the Board has considered the United States Court of Appeals for Veteran's Claim's (Court's) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. 
§ 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In the instant case, however, as explained below, at the time of each of the VA examinations conducted during the course of the appeal, the respective examiners attributed all symptomatology, to include limitation of range of knee motion, to the Veteran's nonservice-connected left knee disability, and have specifically found that such findings are not associated with the service-connected left knee traumatic bursitis.  Therefore, consideration of Correia does not apply here.

Thus, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time.  Furthermore, the Veteran has not argued that the examinations of record are inadequate, the Board need not address such matter further.  Massie v. Shinseki, 25 Vet. App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

Moreover, the record does not reflect a possible worsening of the left knee traumatic bursitis since the April 2014 VA examination so as to warrant another examination.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.
  
At the Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony was solicited regarding the nature and severity of the Veteran's service-connected left knee traumatic bursitis, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As a result of such testimony, the Board remanded the instant matter so as to obtain outstanding treatment records and afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of his left knee traumatic bursitis.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.
 
In March 2014, the Board remanded the case for additional development, to include obtaining outstanding VA treatment records, and affording the Veteran a contemporaneous VA examination so as to assess the current nature and severity of his left knee traumatic bursitis.  Thereafter, the AOJ obtained all identified VA treatment records, and the Veteran was afforded a VA examination in April 2014.  Therefore, the Board finds that the AOJ has substantially complied with the March 2014 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a) (1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2).

The Veteran's statements describing the symptoms of his service-connected left knee traumatic bursitis are deemed competent evidence as he is competent to report complaints regarding symptoms capable of lay observation; however, as will be discussed more fully below, he is not competent to distinguish symptoms attributable to his service-connected left knee traumatic bursitis versus symptoms attributable to his nonservice-connected left total knee replacement, secondary to degenerative joint disease. 38 C.F.R. § 3.159(a)(2).  Moreover, the Veteran's statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).
 
The RO has evaluated the Veteran's left knee traumatic bursitis pursuant to Diagnostic Code 5019-5260.  Generally, under Diagnostic Code 5019, bursitis is rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5019 and 5003.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  § 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

In the instant case, the April 2010 rating decision reflects that the RO evaluated the Veteran's left knee traumatic bursitis under limitation of motion criteria of Diagnostic Code 5260, which specifically provides for evaluation on the basis of limitation of flexion of the leg at the knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  

Notably, in general if the schedule does not provide a zero percent evaluation for a diagnostic code, then a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.71a, additional diagnostic codes evaluate impairment resulting from knee disorders, including Diagnostic Code 5055 (knee replacement), Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Code 5258 and 5258 (semilunar cartilage dislocated or removal of, symptomatic), Diagnostic Code 5261 (limitation of extension of the leg), Diagnostic Code 5262 (impairment of tibia and fibula-nonunion or malunion), and Diagnostic Code 5263 (genu recurvatum).  The normal ranges of motion in the knee include 1400 degrees of flexion and zero degrees of extension.  See 38 C.F.R. § 4.71, Plate II. 

Service connection is in effect for left knee traumatic bursitis.  Bursitis can be defined as inflammation of a bursa, occasionally accompanied by a calcific deposit in the underlying tendon.  See Dorland's Illustrated Medical Dictionary at 264 (32nd ed. 2012).  A bursa is a sac or saclike cavity filled with a viscid fluid and situated at places in the tissues at which friction would otherwise develop.  Id. at 262.  

The RO granted service connection for left knee traumatic bursitis in a September 2004 rating decision based on findings from service treatment records and the report of an August 2004 VA examination.  

Review of the August 2004 VA examination shows that the examiner accurately recorded the medical history of the Veteran's left knee symptomatology during service as reflected in the service treatment records and as reported by the Veteran.  The August 2004 VA examiner noted that the Veteran had twisted his left knee in November 1997 while sliding down a hill.  At the time, the providers thought that the Veteran had a Grade 1 medial collateral ligament (MCL) injury of the knee.  He was given a brace and when seen in December 1997, he had been wearing the brace and doing well.  

The August 2004 VA examiner noted that, in a March 1998 note, the provider had thought that the Veteran had a Grade 1 MCL injury secondary to falling down a hill.  At that time, the provider noted the Veteran's limited range of motion.  A March 2000 note contained a diagnosis of patellofemoral crepitation due to bending a lot with his dogs on his knees.  At that time, the provider thought that the Veteran may have had patellofemoral syndrome.

The August 2004 VA examiner stated that he found no notes to indicate further treatment after April of 1998.  At the time of the August 2004 VA examination, the Veteran reported that he was all right on level ground but that if he walked on uneven ground, it would hurt the medial art of the knee after an hour of walking, and the next day the knee would be swollen.  The Veteran reported that the knee had never locked or given out.

The August 2004 VA examination report shows that, on physical examination of the lower extremities, there were active deep reflexes; flexion of the knees were to 135 and 130 degrees on the right and left, respectively; extension was to zero degrees bilaterally.  There was no tenderness, swelling, or pain with patellar ligaments.  Collateral ligaments and cruciate ligaments were intact.  Drawer test and McMurray's were negative.  The examination report concluded with an impression of left knee traumatic bursitis.  

The report of an April 2010 VA examination, conducted during the current appeal period, shows that, on review of past medical records, the examiner noted the following:  at the August 2004 VA examination, the examiner noted that the Veteran had twisted his knee in November 1997 and there was a questionable MCL injury; in March 2000, the Veteran was diagnosed with possible patellofemoral syndrome; and, the August 2004 VA examiner diagnosed the Veteran with left knee traumatic bursitis.  

The April 2010 examiner further noted that, by way of history, the Veteran was seen in October 2009 with reports of complaints of knee swelling and pain for the previous week and a half.  He was then evaluated by orthopedics who recommended an arthroscopy.  A medical report of February 2010 recorded complaints of left knee pain for two to three months.  The Veteran was having pain, swelling, and locking.  He had had a distant injury on active duty without surgical intervention.  He reported he had swelling and knee aspiration at that time. An MRI showed osteoarthritis with a meniscal tear.  
 
The April 2010 examiner further noted that the Veteran underwent surgical intervention in February 2010.  The postoperative diagnosis was lateral meniscal tear with substantial degenerative changes of the lateral femoral condyle and the patellofemoral joint.  The procedure done was a debridement and lateral meniscal chondroplasty.  During post-operative followup in March 2010, the Veteran reported that the knee was still clicking and having occasional swelling.  He had full extension and flexion to 120 degrees.  These had been felt to be normal post-operative findings and the Veteran was told to return to the clinic if there was any worsening.

During the April 2010 VA examination, the Veteran attributed all current left knee symptomatology to the in-service injury he sustained when he slid down the side of a hill and hyper-flexed his left knee and then fell on top of it.  

The Veteran reported that he did not have pain at rest, but did have moderate pain when he starts to flex or extend his knee in any direction.  He also reported complaints of getting warmth and a sensation of instability, but no locking.  He had clicking and popping, and the knee felt weak when swollen.  Wearing a knee sleeve seemed to increase swelling.  He had increased pain with biking, walking, standing, and performing chores around the house.  He was currently unemployed.  He was concerned that he could not return to his carpentry job because he could not go up and down ladders or move up and down on the floor.  He had limited his walking and activity in general due to fear of pain and swelling.

Examination of the left knee revealed a mild to moderate effusion of the knee joint.  There was mild warmth but no erythema.  The Veteran had tenderness to palpation along the lateral joint line and tenderness to palpation lateral to the patella with moderate swelling.  Ligaments were intact, but there was significant guarding on examination.  The Veteran had a positive McMurray's.  The range of motion on flexion was from zero to 120 degrees; and extension was from zero to six degrees. For repetitive motion testing, the Veteran did four non-weightbearing flexion and extension activities.  On doing so, he developed pain but no change in range of motion. 

The report contains an assessment of status post left knee arthroscopy with evidence of a lateral meniscal tear and degenerative changes of the lateral femoral condyle and patellofemoral joint.  

The April 2010 VA examiner opined that the Veteran had a history of left knee traumatic bursitis, but based on the present examination, this appeared to have been medial in nature.  The examiner further noted that the Veteran "did have in his service commitment a question regarding patellofemoral disease, but no evidence that points to arthritic changes."  On that basis, and since the general degenerative changes and injury found on arthroscopy were laterally and also because of the fairly sudden onset of the new worsening knee pain in the fall of 2009, the examiner opined that the current assessment of status post left knee arthroscopy with evidence of a lateral meniscal tear and degenerative changes of the lateral femoral condyle and patellofemoral joint is less likely than not related to the Veteran's service-connected left knee traumatic bursitis.

The report of a March 2011 VA examination shows that the examiner reviewed the claims file records, including records added to the file since the April 2010 VA examination, and provided an opinion in agreement with that of the April 2010 VA examiner.  In this regard, the March 2011 VA examiner opined that the Veteran's current left knee chronic condition is not related to the service-connected left knee traumatic bursitis.  As rationale, the examiner noted that, after 1997 there was no string of complaints or treatment for a left knee injury, and that only after over ten years later was there an onset of lateral pain, and this was not in the medial area of the service-connected condition.  

The report of an April 2014 VA examination, conducted in accordance with the Board's March 2014 remand directives, shows that the examiner reviewed the Veteran's claims file and physically examined the Veteran for all conditions anatomically located near or at the left knee.  The examiner identified the current diagnosis for the Veteran's left knee symptomatology as left total knee replacement, residuals, secondary to degenerative joint disease.   

The examiner discussed the medical history of the Veteran's left knee condition during and since service, first noting the 1997 left knee flexion/valgus injury with evidence supporting a diagnosis at that time of medial collateral ligament strain, for which evidence showed this resolved after treatment for several months.  The examiner noted there was no evidence of the Veteran seeking treatment for any knee condition between March 2000 and the 2004 VA examination, and that, at the March 2004 VA examination, the left knee findings were totally normal other than for a five degree smaller range of motion on the left than the right.  

The examiner further noted that the Veteran received treatment in 2006 for left knee pain, and then in October 2009 for complaints of left knee pain for the previous week and a half, which persisted and, in November 2009, was shown by MRI to have some degenerative joint disease and lateral meniscal tear.  In February 2010, the Veteran underwent arthroscopy to debride the lateral meniscus and clean up retropatellar cartilage, and lateral femoral condyle chondroplasty.  After the knee progressively worsened, the Veteran underwent left total knee replacement in August 2010.  The examiner noted that the lateral compartment, which was in "great shape" in February 2010, was significantly deteriorated in August 2010.
 
The April 2014 VA examination report contains findings for the left knee including for ranges of motion, strength, stability, meniscus conditions, and of a total knee replacement in August 2010, all of which the examiner attributed to the nonservice-connected diagnosis of  total knee replacement (due to degenerative joint disease).  

The examiner remarked that the Veteran presently had significant retropatellar crepitance in the right knee, which he opined was likely from years of kneeling and ladders/stairs (presumably post-service).  The examiner concluded that this finding further confirmed that the left knee retropatellar pathology is due to post-service work, and nothing in service.

The examiner opined that it is less likely than not that the Veteran's total knee replacement was caused by any in-service injury or condition, or by his previously diagnosed traumatic bursitis.  As rationale, the examiner stated that, following the left knee injury in 1997, which was noted to be a Grade I-II medial collateral ligament strain, by May 1998 service treatment records noted that the injury had resolved.  The examiner further stated that symptoms shown in March 2000 were different from previous symptoms; and at the March 2000 separation examination the Veteran did not report any left knee problems.  Regarding the prior 2004 VA examination, the examiner commented that, at such time, there was no patellar issue, no locking or McMurray's, or tenderness anywhere.  As such, the examiner found that, at the time of the 2004 VA examination, the Veteran had no patellar or meniscal issue.  The examiner stated that he could not comment as to how a diagnosis of bursitis was established, which appears to suggest that the examiner was not sure how such diagnosis could have been made.  

The examiner noted that, since service the Veteran had worked in carpentry, with lots of time on his knees and climbing ladders.  The examiner opined that symptoms shown in October 2009, including locking and positive McMurray's test, represented a sudden increase in symptomatology after 9 years of minimal care seeking behavior for the left knee.  Also the symptoms were from a lateral meniscal tear and some patellofemoral arthritis, whereas the Veteran's 1997 knee pain in service was medial in nature, for which there was no correlation between symptoms.  Based on the foregoing, the examiner opined generally that bursitis does not cause degenerative joint disease, and that bursae are small sacs that protect tendons and have nothing to do with joint surfaces.
 
Finally, the examiner opined that the nature and severity of all of the symptoms of the left knee were not related to the service-connected left knee traumatic bursitis; but rather were related to the separate diagnosis of left total knee replacement, residuals, secondary to degenerative joint disease.   

The examiner also opined that the Veteran's service-connected traumatic left knee bursitis did not affect employability, noting that the Veteran worked extensively after that diagnosis was rendered in 2004.  The examiner commented that "that relatively minor condition has been superseded by the total knee replacement due to degenerative joint disease."

It should be noted that on evaluating a condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor.  That is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.   

That is not the case here, however, as multiple VA examiners have clearly and consistently distinguished the symptoms attributed to the service-connected left knee traumatic bursitis from that of the left knee symptomatology for which service connection has not been established-most recently diagnosed in April 2014 as left total knee replacement, secondary to degenerative joint disease.  

Service connection is not in effect for left total knee replacement, secondary to degenerative joint disease.  As discussed above, none of the VA examination reports-or any other medical records on file-contains evidence that has attributed any left knee symptoms present to the service-connected left knee traumatic bursitis.  Nor is there an opinion or other competent evidence that relates the left total knee replacement, secondary to degenerative joint disease, or any other left knee diagnosis, to service or to the service-connected connected left knee traumatic bursitis.

As discussed above, all of the Veteran's left knee symptomatology ratable under the Schedule of Ratings for the musculoskeletal system has been attributable to the nonservice-connected left knee disability, diagnosed most recently as left total knee replacement, secondary to degenerative joint disease.   

None of the evidence shows that the service-connected left knee traumatic bursitis has resulted in a disability picture warranting a compensable rating under relevant diagnostic codes pertaining to the evaluation of knee disabilities, including Diagnostic Code 5055 (knee replacement), Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Code 5258 or 5259 (dislocated or symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion of the leg), Diagnostic Code 5261 (limitation of extension of the leg), Diagnostic Code 5262 (impairment of tibia and fibula-nonunion or malunion), or Diagnostic Code 5263 (genu recurvatum).  See 38 C.F.R. § 4.71, Diagnostic Codes 5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263.  

The evidence also does not show that the left knee traumatic bursitis resulted in limitation of motion of the left knee so as to be rated under Diagnostic Code 5019-5003.  Rather, any limitation of motion of the left knee has been attributed to the nonservice-connected left total knee replacement, secondary to degenerative joint disease; and the etiology of that disorder has not been linked to service or to the service-connected left knee traumatic bursitis.   

Essentially, the competent evidence on file does not show any significant findings that have been attributed to the service-connected left knee traumatic bursitis, for which the associated symptoms were most recently described as being "a relatively minor condition."

Conflation of the symptomatology of the nonservice-connected left total knee replacement, secondary to degenerative joint disease, as part of the service-connected left knee traumatic bursitis is impermissible for the purpose of evaluating the service-connected left knee traumatic bursitis.  There is no ambiguity making it not possible to separate the effects of the two.  The evidence does not show such findings or diagnosis associated with the left knee traumatic bursitis so as to warrant assignment of a compensable rating for any objective pathology or functional impairment associated with the disability during the appeal period.
 
In reaching these conclusions, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left knee traumatic bursitis and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  Furthermore, the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  

Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of his service-connected left knee traumatic bursitis.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   
 
The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's left knee traumatic bursitis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings is not warranted. 
 
Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Id.  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

As reflected in multiple VA examination reports, the first Thun element is not satisfied.  After distinguishing nonservice-connected left knee symptomatology, the Veteran's service-connected left knee traumatic bursitis is not shown to be manifested by any significant signs or symptoms of any kind.  All of the left knee signs and symptoms have been clearly distinguished as being part of a separate and unrelated left knee condition for which the etiology has been clearly shown to be unrelated in any way to service or to the service-connected left knee traumatic bursitis.  The mere absence of signs or symptoms associated with the service-connected left knee traumatic bursitis does not constitute an exceptional disability picture making available schedular evaluations inadequate.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.
 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected left knee traumatic bursitis.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for his service-connected left knee traumatic bursitis.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that his left knee traumatic bursitis renders him unemployable.  In this regard, at his most recent VA examination in April 2014 the examiner opined that the Veteran's traumatic left knee bursitis did not affect his employability, and that the Veteran was fully capable of a variety of employment scenarios.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his left knee traumatic bursitis.  In reaching such conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an increased rating, that doctrine is not applicable and the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

 
ORDER

A compensable rating for left knee traumatic bursitis is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


